                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                               IN THE UNITED STATES DISTRICT COURT
                                                                          6
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8
                                                                          9                                                              No. CR 17-00093 WHA
                                                                         10   UNITED STATES OF AMERICA,

                                                                         11                  Plaintiff,                                  ORDER RE MOTION
United States District Court




                                                                                                                                         TO COMPEL
                                                                                v.
                               For the Northern District of California




                                                                         12
                                                                         13   MARCUS ETIENNE, ELIZABETH
                                                                              GOBERT, CRAIG MARSHALL, and
                                                                         14   MARIO ROBINSON

                                                                         15                  Defendants.
                                                                                                                        /
                                                                         16
                                                                         17                                          INTRODUCTION

                                                                         18          In this prosecution under the Racketeer Influenced and Corrupt Organizations Act, the

                                                                         19   Violent Crimes in Aid of Racketeering Act, and other penal statutes, defendants move to compel

                                                                         20   the disclosure of certain evidence. For the reasons below, the motion is DENIED.

                                                                         21                                           STATEMENT

                                                                         22          According to the ten-page superseding indictment, defendants Marcus Etienne and Mario

                                                                         23   Robinson were members of the “Etienne Enterprise,” a criminal organization that ran a

                                                                         24   marijuana-trafficking operation from California to Louisiana and Texas. In March 2016,

                                                                         25   defendants allegedly murdered Trice Thibodeaux (“T.T.”) in furtherance of their marijuana-

                                                                         26   trafficking operation (Dkt. No. 37).

                                                                         27          In September 2018, litigation ensued in this case regarding Etienne’s subpoena to the

                                                                         28   Oakland Police Department. Throughout that litigation, the government argued that Etienne
                                                                              sought to use Rule 17(c) as an end-run around the discovery rules. The government invited
                                                                          1   defense counsel to instead “meet and confer if they have additional requests” and asked for an
                                                                          2   order quashing the subpoena so that the parties “could pursue a normal discovery proceeding
                                                                          3   under Rule 16, under which the defense would have to meet and confer with us so we could
                                                                          4   avoid coming back for multiple hearings.” After the defense attempted to take the government
                                                                          5   up on this offer, the parties’ attempts to convene for a telephone conference fell apart. A week
                                                                          6   later, defendants filed the instant motion to compel (Dkt. Nos. 230, 270 at 39:18–23, 280 at
                                                                          7   4:14–18, 296). This order follows full briefing and oral argument.
                                                                          8                                              ANALYSIS
                                                                          9          1.      RULE 16.
                                                                         10          Subject to certain exceptions, Rule 16(a)(1)(E) requires the government to provide, upon
                                                                         11   a defendant’s request, information that is “within the government’s possession, custody, or
United States District Court
                               For the Northern District of California




                                                                         12   control” and “material to preparing the defense.” Defendants’ motion to compel includes a
                                                                         13   seven-page chart of “items and information” requested from the government. Some of these
                                                                         14   requests arguably seek documentary evidence that falls within the scope of Rule 16(a)(1)(E).
                                                                         15   Also included in the chart, however, are certain “requests for information” that amount to
                                                                         16   questions regarding the scope of the government’s Brady obligations and whether or not the
                                                                         17   government possesses certain documents. While defendants may be correct that responses to
                                                                         18   these questions could avoid unnecessary motion practice, neither Rule 16 nor Brady obligates the
                                                                         19   government to answer these questions. To the extent defendants move to compel answers to
                                                                         20   these questions, the motion is DENIED. As to the remaining evidentiary items raised in
                                                                         21   defendants’ motion, counsel for the parties shall meet and confer by DECEMBER 21, following
                                                                         22   which defendants may renew their motion with respect to any outstanding issues.
                                                                         23          2.      BRADY.
                                                                         24          “[T]he suppression by the prosecution of evidence favorable to an accused upon request
                                                                         25   violates due process where the evidence is material either to guilt or to punishment, irrespective
                                                                         26   of the good faith or bad faith of the prosecution.” Brady v. Maryland, 373 U.S. 83, 87 (1963).
                                                                         27   “[T]he individual prosecutor has a duty to learn of any favorable evidence known to the others
                                                                         28   acting on the government’s behalf in the case, including the police.” Kyles v. Whitley, 514 U.S.


                                                                                                                               2
                                                                          1   419, 437 (1995). The operative scheduling order provides for the government’s disclosure of
                                                                          2   Brady-Giglio material by December 21 (Dkt. No. 215). In opposing the instant motion, the
                                                                          3   government represents that it understands its Brady obligations and that (with the exception of
                                                                          4   Jencks Act statements) it has turned over all information it recognizes to be exculpatory (Dkt.
                                                                          5   No. 315). The undersigned will accordingly not order the government to produce Brady material
                                                                          6   within its possession, but does make two observations.
                                                                          7          First, in his opposition papers and meet-and-confer correspondence, government counsel
                                                                          8   argues that the defense has not provided a basis as to why certain requests constitute Brady
                                                                          9   material. This order disagrees. Defense counsel’s meet-and-confer correspondence clearly
                                                                         10   explains that counsel seeks categories of information which would tend to prove “suspect T.T.’s”
                                                                         11   participation in the homicide to establish a third-party culpability defense. Defense counsel’s
United States District Court
                               For the Northern District of California




                                                                         12   correspondence also explains counsel’s belief that information within the government’s
                                                                         13   possession tends to prove that Etienne was not a “shot-caller” who could have “green-lighted”
                                                                         14   the murder of T.T. These explanations sufficiently afford the government notice of the types of
                                                                         15   exculpatory materials requested. Second, the government’s opposition brief does not respond to
                                                                         16   defendants’ argument that the government should be compelled to locate and disclose all Brady
                                                                         17   material in the possession of OPD given the central role OPD officers played in the investigation
                                                                         18   of this case. By DECEMBER 21, the government shall file a supplemental brief, not to exceed
                                                                         19   five pages, addressing this specific issue.
                                                                         20                                             CONCLUSION
                                                                         21          For the foregoing reasons, the motion to compel is DENIED. With the guidance provided
                                                                         22   in this and prior orders, counsel for all parties shall meet and confer regarding the issues raised
                                                                         23   in defendants’ motion by DECEMBER 21. Following that meet and confer, defendants may
                                                                         24   renew their motion as to any disputes that remain.
                                                                         25          IT IS SO ORDERED.
                                                                         26
                                                                         27   Dated: December 14, 2018.
                                                                                                                                    WILLIAM ALSUP
                                                                         28                                                         UNITED STATES DISTRICT JUDGE

                                                                                                                                3
